DETAILED ACTION

Reasons for Allowance
Claims 1-3, 9, 10, 12-14 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 05/03/2021 has been reviewed by the examiner in view of prior art of records Naegele-Preissmann et al. (US 2014/0374858 A1) and Morris et al. (US 2009/0085441 A1), and the prior art of records Naegele-Preissmann and Morris fails to teach the cited claim limitations of as in claim 1, “wherein the side wall includes a slope”, the cited claim limitations of as in claim 21, “wherein the side wall includes an arc”, the cited claim limitations of as in claim 24, “wherein the side wall includes a stepped contour”, the cited claim limitations of as claim 26, “wherein the cavity is in a cone shape”, the cited claim limitations of as claim 28, “wherein the cavity is in semicircle shape from a sectional view”, the cited claim limitations of as claim 30, “wherein the cavity includes a slopped side wall”. Prior art Naegele-Preissmann teaches capacitive pressure sensor includes a fixed plate configured as a back plate anchored at the edge keeping the remaining area afloat for minimizing parasitic capacitance and a movable plate configured as diaphragm for sensing pressure, wherein a cavity is formed between the fixed plate and the movable plate to allow deflection of the diaphragm. Prior art Morris teaches a transduction material in direct contact with the anchored diaphragm, the transduction material translating electrical signal to mechanical energy and emitting the mechanical energy to the exterior. However, the combination of Naegele-Preissmann and Morris fails to teach the aforementioned cited claim limiations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




May 6, 2021
/SIMON KING/Primary Examiner, Art Unit 2653